Citation Nr: 1135422	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a spine disability, to include lumbar spondylosis with degenerative disc disease, secondary to service-connected bilateral pes planus.  

2. Entitlement to an increased rating in excess of 50 percent for service-connected bilateral pes planus with achilles and posterior tibial tendonitis.  

3.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1965 to December 1967 and had service in the Army National Guard.  

This is an appeal of a May 2006 rating action of  the RO that denied service connection for low back disability.  The Veteran filed a timely notice of disagreement and appeal.  In the September 2008 Board decision, the Board denied the claim as a claim for service connection for a spine disability as secondary to bilateral pes planus.  The Board also denied a claim for a TDIU.  

The Veteran appealed the September 2008 Board decision, but also filed a claim to reopen it (and the TDIU claim) with the RO it in October 2008.  In his (undated) brief to the Court of Appeals for Veterans Claims (Court), the Veteran asserted that the May 2006 VA examination was inadequate and the TDIU was inextricably intertwined.  (Brief, p 9.)  In March 2009, the RO denied a claim for TDIU.  In July 2009, a joint partial motion for remand was filed and concurred with the brief; the Court granted the motion to remand in August 2009.  An August 2009 RO deferral and notice letter shows that the March 2009 RO decision was promulgated in error because the RO did not have jurisdiction over the TDIU claim (the Veteran was notified).  In October 2009, the Board remanded the claims for service connection for a spine disability and for TDIU for a new VA examination.  In the meantime, the Veteran requested a Board hearing.  

In November 2010, the Veteran testified before the undersigned.  A copy of the transcript is associated with the file.  

The Board finds there has been substantial compliance with the October 2009 Board remand and that any deficiencies have been cured by the April 2011 Veteran's Health Administration (VHA) opinion which was fully explanatory.  The Veteran has received proper notice of the VHA opinion and was given an opportunity to respond.  In July 2011, the Veteran responded to the opinion through his attorney with a letter and more recent evidence.  The Veteran asked that a decision be rendered at this time for the issues pending before the Board.  The Board construes this statement as a waiver of review of the new evidence by the AOJ.  

As for the increased rating claim for bilateral pes planus, the Board denied this claim in September 2008.  The Veteran filed a new claim in October 2008.  The RO continued the rating of 50 percent in March 2009.  The July 2009 joint motion for partial remand did not contest the Board's September 2008 denial of a claim for an increased rating for bilateral pes planus.  The August 2009 Court Order dismissed this issue.  In October 2009, the RO issued a statement of the case (SOC) as the Veteran had filed a notice of disagreement in April 2009 with the March 2009 decision.  An appeal was filed in October 2009.  

The issues of an increased rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A preponderance of the evidence is against the finding that a spine disability had its clinical onset in service or is otherwise related to active duty or his service-connected bilateral pes planus.  


CONCLUSION OF LAW

A spine disability was not incurred or aggravated in service and is not proximately due to or the result of service-connected bilateral pes planus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2006 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  

In September 2006, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  The Veteran has been given VA examinations and a VHA opinion was obtained.  The Veteran was given proper notice and an opportunity to respond to the VHA opinion.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The duty to assist has been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Additionally, under § 3.310(a) of VA regulations, service connection may be generally established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The Veteran has the responsibility to establish a pre-aggravation baseline level of disability with medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2010); 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The findings as to the baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability.  § 3.310(b).  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2010).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In April 1999 at a decision review officer (DRO) hearing, the Veteran said he had flat feet for many years and started to feel pain in low back in about 1991 or 1992.  (Transcript, p 11-12.)  He had an injury in his back when he was working in 1995, but made a full recovery.  (Transcript, p 12.)  The Veteran claimed a doctor told him that a lot of the Veteran's problems come from flat feet because he leaned to one side more than the other.  (Transcript, p 13.)  

The Veteran contended in a June 2006 notice of disagreement that his flat feet aggravated his lumbar spine disability.  In April 2006, his wife submitted a statement asserting that the Veteran's back pain affects married life.  He can't do some things around the house, he sometimes over-medicates, and their sex life has been interrupted.  

At the November 2010 hearing, the Veteran stated that a leg length difference has been present since he was an infant.  (Transcript, p 8.)  He had pain in his feet when he applied weight to them in order to walk.  Id.  The pain causes him to alter the way that he walks and the way that he shifts weight from one leg to another.  Id.  The Veteran said that his foot pain has caused him to walk and shift weight to alleviate back pain since he got out of service.  (Transcript, p 9.)  The Veteran also said his back problem has been present since service.  Id.  The Veteran stated he saw a private physician for his back pain at sometime between 1973 and 1975.  (Transcript, p 10.)  The Veteran said there was no injury in service.  (Transcript, p 11.)  

Service treatment records show he had flat feet at separation from active service in November 1967.  At enlistment in 1965, a note about a past left femur fracture was crossed out; but this information was included in the physician's summary.  In the report of medical history section, the Veteran checked that he had a bone, joint, or other deformity.  Army National Guard records also showed symptomatic flat feet.  Service treatment records are negative for treatment for, complaints of, or diagnoses of a spine disability.  A May 1983 report of medical history shows the Veteran said he had no recurrent back pain; a clinical evaluation of the spine was normal.  

The Veteran filed a claim for a back disability in January 1995.  An April 1996 record from Dr. Roberts showed the Veteran was assessed with low back pain.  "This may be due to the way he is walking."  The Veteran's problems with his pes planus were also discussed.  

At an August 1996 VA examination, the Veteran said he had a history of having been dropped from his sister's shoulder in infancy; this resulted in a fracture of his left leg.  No further details were available on this issue, but the Veteran had failed to develop in the area of the gastrocnemius and soleus (leg muscles).  He had experienced fairly good ambulation and development limited only by his symptoms from his pes planus.  On physical examination, the Veteran was noted to be obese.  The examiner found no deformities or areas of significant tenderness of the back although the Veteran's complaints of discomfort were noted.  The impression was severe pes planus bilaterally.  He wore braces for pes planus only.  

At a June 1998 VA examination, the Veteran was again evaluated for, among other things, his lower back.  He said his lower back occasionally bothered him when he had been up on his feet for a long period of time.  "He was told by his family doctor that is because he has flat feet."  He never wore a back brace or required medication for his back.  He had a normal range of motion for his back, although he was somewhat obese and it is difficult for him to bend forward and backward; he was not limited because of his spine.  The examiner concluded his back had normal clinical findings.  

In July 1998, a VA radiology record showed dextro-rotoscoliosis of the mid and upper lumbar spine.  There was associated degenerative disc disease at L1 to L4.  In August 1998, a private magnetic resonance imaging report (MRI) showed diffuse degenerative disc disease and degenerative changes of the spine.  

In October 1998, the Veteran saw Dr. Saer.  The Veteran reported a history of back pain and in his right thigh.  He had trouble off and on for the past couple of years, but the pain had been persistent since February 1998.  Dr. Saer said: "He's had some injuries at work.  He had a twisting injury to his back about one year ago and was off work for a day."  He couldn't relate his symptoms to one particular injury.  Under past medical history, the Veteran reported having arthritis and a leg length discrepancy virtually his entire life.  He related this to a leg fracture he had at six months old.  He was described as a well-developed, overweight, middle-aged man.  He had a slight antalgic gait.  He stood erect with no listing but his pelvic tilt was hard to assess because of his size.  Dr. Saer noted that left leg length was seven centimeters less than the right.  He had no tenderness or spasm.  His range of motion was good.  X-rays showing scoliosis and degenerative changes were noted.  The impression was diffuse degenerative disc disease probably partly related to his limb length inequality and abnormal gait.  

In May 2000, the Veteran received another VA examination.  The Veteran said that his back pain started in 1990.  He had lumbosacral pain without radiation.  His treatment by Dr. Saer and Dr. Barnes was noted (including Dr. Saer's assessment that degenerative disc disease was partially due to leg length discrepancy and abnormal gait).  The Veteran could not remember much about the leg fracture he had as a child that resulted in his leg length discrepancy.  The level or type of fracture was not known.  The Veteran had pain in his back and in his feet.  

The Veteran was five feet and eleven inches and weighed 240 pounds.  When rising from a seated position in the waiting room, the Veteran took a slightly flexed position and with a great deal of difficulty walked to the examination room.  His gait was altered by the left lower extremity.  His posture was off center and he listed to the left side.  

The Veteran's excess weight made it difficult to examine his back.  When the Veteran stood with his knees extended, his pelvis was level.  The examiner noted the Veteran preferred to stand with his right knee flexed which created a leg length discrepancy.  When trying to measure the legs, the examiner acknowledged the difficulty due to the adiposity (fatty tissue).  The lumbar spine was found to have decompensated idiopathic scoliosis and diffuse degenerative disc disease, and foraminal narrowing at multiple levels.  This examiner stated that definitive leg shortening was not found and explained that special films obtained failed to reveal significant leg length shortening; the examiner did note it was difficult to measure the legs because of the Veteran's obesity.  

A May 2000 VA radiology record showed that the left hemipelvis was at a higher level compared to the right side.  Another VA radiology record showed marked scoliosis and degenerative changes.  

The same month, the Veteran told Dr. Meador that he had a gradual onset of pain in his low back and right leg as of 10 years ago.  "He has been told in the past that he puts more weight on the right leg as he has a shortened left leg."  The Veteran also repeated the story about his sister dropping him as a child.  The diagnostic findings of degenerative disc disease and degenerative changes were noted.  He had diabetes mellitus.  Physical examination showed that the Veteran has an antalgic gait with a shortening of his left leg.  The impression was lumbar radiculopathy and suspected chronic sacroiliac strain with leg length discrepancy.  An evaluation for a heel lift was recommended.  

In June 2001, Dr. Johnson stated that the Veteran's mobility was affected by a chronic shortening of the left limb as a child.  Virtually all left lower extremity muscles were atrophied.  He was having back pain.  The Veteran visited Dr. Johnson again in March 2003 and requested that the doctor fill out a Department of Labor form; this form wanted the nature of the Veteran's disease or illness.  Of his many ongoing illnesses, arthritis and chronic back pain were mentioned.  Dr. Johnson noted that the Veteran had a chronic shortening of the left limb since an accident as a child and has atrophy of virtually all muscle groups of that extremity.  "With that shortening he has an antalgic gait all his life."  He had lumbar disc disease with degenerative changes.  

In July 2003, Dr. Meador stated the Veteran had lumbar radiculopathy, severe left calf atrophy, and a leg length discrepancy which caused excessive degenerative changes in the spine as well as an altered gait and scoliosis.  He had extensive pronation of the feet and could not heel or toe walk.  His MRI showed disc herniation and a bony osteophyte formation.  She also suspected he had chronic sacroiliac strain which was perpetuated by leg length discrepancy due to the altered biomechanics.  

After the Veteran filed his claim in July 2005, he submitted a January 2006 statement from Dr. Cathey which stated that it was possible that the Veteran's bilateral fallen arches (flat feet) could have contributed to the development of the documented degenerative lumbar disc disease confirmed on the most recent neurosurgical evaluation.  In March 2006, Dr. Meador stated his pes planus "certainly could be a contributory cause of his low back pain."  

In May 2006, the Veteran received a new VA examination.  The claims file was reviewed.  The fracture of his left leg when he was six months old and the resulting leg length discrepancy was noted.  His main problem was his back.  His pes planus was discussed.  He used a cane for years.  Upon examination, he walked with a cane with an obvious leg length discrepancy and limped.  His left leg measured one to three quarter inches shorter than his right.  Examination of his back revealed a convex right thoracolumbar and left lumbar curvature due to pelvic tilt of about one inch (measured through his obesity).  The diagnosis was severe lumbar spondylosis with degenerative disc disease.  In the examiner's opinion, the back disability was not related to his service-connected pes planus, but was related to his leg length discrepancy.  The childhood fracture was a growth limiting-deformity.  

The Veteran received a March 2009 VA examination to determine the severity of the service-connected pes planus.  The examiner stated that the Veteran was morbidly obese.  "In my opinion, his two years of military service did not cause pes planus nor did it aggravate any part of his structure.  He has the feet that he was born to have, and the military did nothing to increase that structural deformity."  

The Veteran received another VA examination in November 2009.  The claims file was reviewed; the examiner had seen the Veteran previously.  The Veteran stated that he had back pain for ten to fifteen years.  His left lower extremity fracture from childhood resulted in a leg length discrepancy which was previously measured to be one to three quarter inches.  The atrophy of his leg had been present for years and was previously evaluated.  His service-connected flat feet were also noted.  

The Veteran was again physically evaluated.  His range of motion had improved since the last examination.  Leg length was measured as accurately as possible through the Veteran's obesity; it was 4.5 centimeters longer on the right than on the left.  His left lower extremity was atrophied.  X-rays showed severe degenerative spondylosis with large osteophytes, spurs and narrowing of the disks.  The diagnosis was multi-level degenerative joint disease with chronic sprain of the lumbar spine, spondylosis and scoliosis.  

The examiner stated: 

In my opinion, his back problem is completely related to his leg length discrepancy which he has had since infancy and has come on over time due to his attempts at standing straight with uneven leg length underneath him.  I would in no way connect his back problem to his feet as has been stated in previous evaluations by me as well as Dr. Steele in the past.  

His obesity also contributed to his back problem.  

In a November 2009 addendum, the examiner reiterated that the back disorder was in no way related to his service-connected pes planus.  As a result, his pes planus has not aggravated his back disorder beyond its natural progression; there was no aggravation.  The back disorder was solely related to the leg length discrepancy.  

In February 2010, Dr. Rutledge noted that the Veteran felt his back pain was due to his pes planus.  Dr. Rutledge noted that the Veteran did have significant flat feet.  He also had a leg length discrepancy due to an injury as a child.  Dr. Rutledge stated that the Veteran developed flat feet in the military and he has had progressively had worsening of pain in the lower back since this time.  The doctor noted that the Veteran walked with an antalgic gait.  He had obvious scoliosis and kyphosis.  He required a cane for ambulation.  

Dr. Rutledge noted that the Veteran was seeking an opinion in regard to his back pain and that the Veteran thought his back pain stemmed from his pes planus.  Dr. Rutledge said: 

His flat feet are very significant.  His mechanics of ambulation is observed (sic) and he has a significant alteration in his gait.  He has marked scoliosis as well.  I agree that it is more likely than not that this degree of pes plantus has contributed to his progressively worsening back pain and his scoliosis.  This altered body mechanics with flat feet is well documented and certainly appears to be causally related in this individual.  

Due to the conflict in opinions, a VHA opinion was sought.  A VHA opinion was completed in April 2011.  The opinion writer and medical doctor, Dr. Bass, extensively reviewed the Veteran's file and summarized the Veteran's history with detailed notes.  Dr. Bass concluded that it was not as likely as not that the Veteran's multilevel lumbar degenerative disease with scoliosis was the direct and proximate result of service-connected rigid pes planus.  Also, a preponderance of the medical evidence did not suggest that the Veteran's back disability was aggravated or permanently worsened by his service-connected rigid pes planus.  

Dr. Bass stated the pes planus was congenital and there was a history of a childhood femur fracture which led to a limb length discrepancy.  Dr. Bass explained that the development of degenerative changes in the lumbar spine were multifactorial in nature.  The opinion states: 

Review of the medical literature indicates that contributory factors include age and body habitus.  Recent research has even indicated that heredity has a dominant role in this degeneration.  Since 1998, genetic influences have been confirmed by the identification of several gene forms associated with disk degeneration according to an article in the Journal of Spine in [December 2004].  

Dr. Bass also cited to an article in the International Journal of Obesity from 2005.  The article described a study of disk degeneration of the lumbar spine showed that a body mass index (BMI) above 25 increased the risk of lumbar disk degeneration.  Another article from the Journal of Spine in September 2008 stated that in addition to a high BMI being associated with degenerative disk disease, other factors such as aging were also associated with degenerative disk disease.  Dr. Bass pointed out that the record contained numerous references regarding the Veteran's obesity; at the May 2000 VA examination, he was 5 feet and 11 inches tall with a weight of 240 pounds.  His BMI would be 33.5 and obesity was considered present when the BMI is 30 or greater.  

Dr. Bass considered the opinions in the file, but noted that most were rather weak and less than certain.  He did note that a physician in 2010 felt it was more likely than not that the degree of pes planus had contributed to the Veteran's back pain and scoliosis.  

Dr. Bass found a lack of support in the evidence for the contention that the Veteran's back disability was caused or aggravated by his service-connected pes planus.  "I found nothing in a review of the literature which is supportive of the Veteran's claim that his rigid pes planus caused aggravation or permanent worsening of his spine condition."  Dr. Bass concluded that the vast majority of the evidence of record was supportive of the determination that the spine disability was "neither caused by, secondary to, nor aggravated by his service connected pes planus."  

After the VHA opinion, a March 2011 record from Dr. Adametz (a neurologist) was submitted.  The Veteran came in stating that he has a problem with his flat feet and he thought it might be contributing to his back.  Dr. Adametz found he did have a loss of arch support.  "I suppose that could be contributing somewhat to his back, although I told him that there are probably multiple other factors including his age, weight, etc."  Dr. Adametz noted the Veteran was interested in seeking compensation for his back.  He then said: "I would say that it is certainly not helping and it might be contributing somewhat."  

In July 2011 Dr. Rutledge provided a follow up to the VHA opinion.  Dr. Rutledge stated that the issue was whether the Veteran's bilateral pes plantus was contributing or not contributing to his chronic back pain.  Dr. Rutledge noted that the Veteran's back pain dated to approximately 1990 and had progressively worsened over time.  He acknowledged the Veteran's multiple medical problems and reviewed the VA file.  

Dr. Rutledge disagreed with the April 2011 VHA opinion because the Veteran had an abnormal gait due to both his service-connected pes planus and a leg length discrepancy.  Dr. Rutledge said:  

His gait in part is due to his leg length discrepancy, his scoliosis, his lower pain, but also to his pes plantus.  It is impossible to separate how much of his altered gait is due to each medical factor, but it is clear that his service-connected bilateral pes plantus is one of the causes of his altered gait.  

Upon examination, the Veteran had no arch in his foot, scoliosis, and a leg length discrepancy that was helped by orthotic shoes.  He used a cane.  His back muscles were tender and range of motion was restricted.  

Dr. Rutledge concluded that there were multiple contributors to the Veteran's chronic severe low back pain, including pes planus.  Pes planus was "at least as likely as not a contributing factor for aggravating his chronic low back condition.  This certainly become more so as he aged."  Dr. Rutledge conceded he could not separate how much each factor has actually contributed to the aggravation of the Veteran's back pain, but he was certain that the Veteran's service-connected flat feet did aggravate his low back condition.  

The Veteran and his wife are competent to report what they have actually experienced.  38 C.F.R. § 3.159(a)(2).  They are not competent to ascribe current low back disability to service-connected disability or to determine the date of onset of chronic back pathology (as opposed to the onset of symptoms) since determining the presence of chronic spinal disability and its cause is not something readily observable by a layman.  There is no evidence that the medical clinicians and their opinions are not competent.  Dr. Rutledge's curriculum vitae was submitted and showed him to be an experienced practitioner, although it did not show him to have particular expertise in orthopedics.  

As for credibility, service treatment records show the Veteran never reported any recurrent back at his physicals in service.  The Veteran stated at the April 1999 DRO hearing his back pain began to bother him in about 1991 or 1992.  (Transcript, p 12.)  At the May 2000 VA examination, the Veteran said that his back pain started in 1990.  At the November 2010 hearing he said his back problem had been present since service.  (Transcript, p 9).  The Board finds, at best, that the Veteran's memory is not good regarding the time his disability started.  While his statements regarding the extent of his low back pain and other lay statements regarding his back difficulties are credible, his claims regarding the date of onset of low back problems are so inconsistent as to be unreliable.  

The Board finds that service connection on a direct basis, on the basis of aggravation and on the basis of secondary aggravation is not warranted.  In coming to this conclusion the Board relies on the totality of the evidence in file, including the VHA opinion, which the Board finds to be the most probative piece of evidence in the file.  The VHA opinion is accurate, fully articulate, and provides support for the conclusion that the Veteran's spine disability is not caused, aggravated or secondarily caused by his service-connected pes planus.  Nieves-Rodriguez, 22 Vet. App. at 304.  The evidence as a whole does not support service connection on a direct basis or on the basis of aggravation.  

A grant of service connection on a direct basis is not warranted because there is no showing of any spine disability in service and the majority of the evidence shows the Veteran's disability started in the 1990s, long after his service.  Similarly, the evidence does not support any direct aggravation of a spine disability in service because the spine disability did not start until the 1990s.  

As for secondary service connection, which is the Veteran's theory of the claim, there were several opinions given.  To summarize, in October 1998, the Veteran reported a recent back injury to Dr. Saer, who found that diffuse degenerative disc disease was probably partly related to his limb length inequality and abnormal gait.  This opinion was inconclusive on the issue.  

Dr. Cathey said in January 2006 it was possible the flat feet contributed to disc disease, as did Dr. Meador in March 2006.  Dr. Adametz said in March 2011 that the pes planus "might be contributing somewhat" to the Veteran's spine disability.  None of these weak positive opinions were supported with any rationale.  

VA opinions in the file from May 2006 and November 2009 (along with addendum) similarly lacked adequate rationale.  

The Board relies on the VHA opinion because the writer provided substantive reasoning for his opinions.  The writer cited to studies from journal articles pertinent to the issue at hand to support the conclusion that the bilateral pes planus was less likely to have caused the Veteran's spine disability.  The other opinions, particularly Dr. Rutledge's July 2011 opinion, did not provide any other reasoning other than the medical expertise of the physician.  Sometimes such expertise may be enough to bring the evidence in the claim to equipoise, however, not in this case.  The medical literature cited by the VHA opinion shows how obesity, disk degeneration and pes planus has been studied and the conclusions was that pes planus does not cause or aggravate spine disabilities.  As the VHA opinion states, nothing in a review of the literature supports the Veteran's claim that his pes planus causes or aggravates his spine disability.  

Moreover, no baseline for the spine disability has been established by any of the positive medical opinions.  The regulation states that VA will not concede that a nonservice-connected disability was aggravated unless the baseline level of severity of the nonservice-connected disease or injury is established by: 1) medical evidence created before the onset of aggravation or 2) the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  It is the Veteran's burden to establish the baseline.  71 Fed. Reg. at 52,745.  Dr. Rutledge admitted in his July 2011 opinion that a baseline could not be established due to other complications such as the leg length discrepancy, scoliosis and pain.  No other opinion has established a baseline or a measure of the degree of current low back disability owing its etiology to the service-connected pes planus.  In summary, the positive opinions are vague in explaining why current low back disability owes its etiology to the service-connected pes planus and lack any specificity as to what permanent measurable degree of current low back disability is proximately due to the service-connected pes planus.   

The Board has weighed the evidence and found that it is not in equipoise; the reasonable doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Based on all of the evidence, the claim is denied.  


ORDER

Service connection for a back disability, to include lumbar spondylosis with degenerative disc disease, on a direct basis and as secondary to service-connected bilateral pes planus, is denied.  


REMAND

The Veteran has a pending claim for an increased rating for his service-connected pes planus with Achilles and posterior tibial tendonitis, currently rated at 50 percent disabling.  The March 2009 VA examination noted that there was a "lost talonavicular joint due to pronation" and "abnormal talonavicular joint due to his congenital pes planus"; it is unclear whether the subastragalar or tarsal joint is ankylosed and due to the pes planus (see 38 C.F.R. § 4.71(a), Diagnostic Code (DC) 5272).  

Also, the March 2009 examination states edema was found at the beginning of the report, then states there was no edema found.  At the November 2010 hearing, the Veteran stated his feet were continuing to get worse.  (Transcript, p 12.)  

It follows that the TDIU may not be adjudicated because its adjudication depends on the outcome of the increased rating claim.  

On remand, a new VA examination is needed.  The examiner should state whether the subastragalar or tarsal joint is ankylosed and whether there is malunion of the os calcis or astragalus.  The examiner should state whether either of these conditions are due to the service-connected pes planus with Achilles and posterior tibial tendonitis.  Any and all symptoms of the service-connected pes planus with Achilles and posterior tibial tendonitis should be described.  

Additionally, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, his service-connected disabilities of pes planus with Achilles and posterior tibial tendonitis and recurrent sebaceous cyst renders him unable to secure or follow a substantially gainful occupation.  


Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a VA examination in order to ascertain the current nature and severity of his service-connected of pes planus with Achilles and posterior tibial tendonitis and to determine whether the Veteran is able to secure or follow a substantially gainful occupation.  The claims folder and a copy of this remand must be made available to the examiners in conjunction with the examination.  A notation that a records review took place should be included in the report.  

All necessary testing should be conducted.  The examiner should reference the evidence in the file summarized above.  

The examiner is requested to determine all current manifestations associated with the Veteran's service-connected pes planus with Achilles and posterior tibial tendonitis.  The examiner should state: 
* whether the subastragalar or tarsal joint is ankylosed; 
* whether there is malunion of the os calcis or astragalus; and 
* whether either of these conditions is due to the service-connected pes planus with achilles and posterior tibial tendonitis.  

Also, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disabilities of pes planus with achilles and posterior tibial tendonitis and recurrent sebaceous cyst renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

2. Re-adjudicate the claims for an increased rating for pes planus with achilles and posterior tibial tendonitis and TDIU.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

3. If, and only if, a total schedular rating is not assigned and the examiner concludes that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities but still fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010), submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  A full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all factors having a bearing on the issue must be included.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


